Name: Commission Regulation (EC) NoÃ 466/2005 of 23 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 24.3.2005 EN Official Journal of the European Union L 78/1 COMMISSION REGULATION (EC) No 466/2005 of 23 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 24 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 23 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 90,9 204 89,1 212 129,8 624 114,8 628 124,5 999 109,8 0707 00 05 052 169,6 204 65,9 999 117,8 0709 10 00 220 141,4 999 141,4 0709 90 70 052 129,5 204 46,9 220 65,2 624 56,7 999 74,6 0805 10 20 052 45,7 204 50,8 212 62,4 220 48,4 400 57,4 624 56,5 999 53,5 0805 50 10 052 57,8 220 21,8 400 74,3 999 51,3 0808 10 80 052 72,1 388 74,9 400 113,3 404 113,7 508 65,2 512 79,4 524 55,3 528 66,5 720 75,7 999 79,6 0808 20 50 388 63,0 512 65,1 528 60,1 720 46,2 999 58,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.